








Exhibit 10.8.2












6 JULY 2011


DEED OF EMPLOYMENT


BETWEEN


MASTERCARD UK MANAGEMENT SERVICES LIMITED


AND


ANN CAIRNS

1

--------------------------------------------------------------------------------






THIS DEED is made on 6 July 2011 BETWEEN:


(1)
MASTERCARD UK MANAGEMENT SERVICES LIMITED whose office in London is at 10 Upper
Bank Street, Canary Wharf, London, E14 5NP ("Company"); and



(2)
ANN CAIRNS (the "Executive");



WHEREAS Under a Contract of Employment dated 6 July 2011 (the "Contract of
Employment") the Executive is employed by the Company in a role involving senior
client contact and working with Company's products or systems over which the
Company has intellectual property rights. The Executive therefore agrees to the
following terms. The Executive acknowledges that these terms are necessary to
protect Company's legitimate business interests.


IT IS AGREED as follows:


1.    Interpretation


A capitalised term used in this deed but not defined shall have the meaning
ascribed to it in the Contract of Employment. The masculine article is used to
denote both genders. In the event that the terms of the Contract of Employment
conflict with the terms of this Deed, the terms of this Deed shall apply. This
deed, and the terms contained in it, shall survive the termination of the
Contract of Employment for any reason.
 
2.    Confidential Information


a)
The Executive undertakes that he will not either during his employment or at
anytime afterwards without the Company's prior written consent:



(1)
disclose any confidential information concerning the business of the Company or
of any customer, supplier or other person having dealings with the Company other
than to a person or organisation who has signed a Confidentiality Agreement in
favour of the Company and to whom the Company has authorised such confidential
information may be disclosed in the ordinary course of the Executive's work with
or for the Company; or



(2)
use any confidential information for any purpose other than in the ordinary
course of the executive's work with the Company; or



(3)
make misleading use of or misrepresentation of the Company's name for publicity
or marketing purposes.



b)
These restrictions on use and disclosure shall not apply to any confidential
information which:



(1)
is in the public domain or which subsequently enters the public domain other
than through unauthorised disclosure by the Executive or anyone else; or



(2)
was in the Executive's possession prior to the time of its disclosure by the
Company; or


2

--------------------------------------------------------------------------------






(3)
was received by the Executive from another person lawfully in possession of it
and is not in breach of any confidential relationship with the Company; or



(4)    is required to be disclosed by the Executive by law.


c)    The Executive further agrees:


(1)
not to copy or reproduce by any means any confidential information other than as
authorised by the Company in the ordinary course of his work with the Company;
and



(2)
on request from the Company to return, or destroy all documents, papers or
records containing confidential information.



d)
Each restriction in this clause is enforceable independently of each of the
others and its validity is not affected if any of the others is invalid. If any
of those restrictions is void but would be valid if some part of the restriction
were modified, the restriction in question applies with such modification as may
be necessary to make it valid.



3.    Intellectual Property Rights


a)
In this clause 3, the following definitions apply:-



(1)
"Intellectual Property Rights" means (i) copyright, patents, know-how,
confidential information, database rights, and rights in trade marks and designs
(whether registered or unregistered), (ii) applications for registration, and
the right to apply for registration, for any of the same, and (iii) all other
intellectual property rights and equivalent or similar forms of protection
existing anywhere in the world;



(2)
"IP Materials" means all documents, software, photographic or graphic works of
any type, and other materials in any medium or format which are created by the
Executive or on his behalf in the course of performing his obligations under the
Contract of Employment and which are protected by or relate to Intellectual
Property Rights.



b)
To the extent that ownership of Intellectual Property Rights does not vest in
the Company by operation of law, the Executive hereby assigns to the Company all
Intellectual Property Rights which arise during the course of his employment
(including all present and future copyright, and copyright revivals and
extensions). This assignment shall take effect upon the creation of each of the
Intellectual Property Rights.



c)
The Executive agrees to sign all documents and do all other acts which the
Company requests (at its expense) to enable the Company to enjoy the full
benefit of this clause 3. This includes joining in any application, which may be
made in the Company's sole name for registration of any Intellectual Property
Rights (such as a patent, trademark or registered design).




3

--------------------------------------------------------------------------------




d)
The Executive may only use the Intellectual Property Rights and IP Materials
during the performance of his employment, and he shall not disclose any
Intellectual Property Rights or IP Materials to any third party without the
express prior written consent of the Company.



e)
The Executive shall immediately transfer to the Company all IP Materials in his
possession or under his control when this agreement expires or terminates for
any reason, or at any time when the Company requests transfer. No copies or
other records of any IP Materials may be retained by the Executive except with
the prior written consent of the Company.



f)
The Executive must promptly disclose to the Company all copyright works,
inventions, designs or other works incorporating any Intellectual Property
Rights originated, conceived, written or made by the Executive either alone or
with others (except only those works originated, conceived, written or made
wholly outside the course of his employment with the Company and wholly
unconnected with his employment) and shall until such rights shall be fully and
absolutely vested in the Company in accordance with this clause 3 hold them in
trust for the Company.



g)
The Executive hereby irrevocably and unconditionally waives in favour of the
Company all and any moral rights in IP Materials to which he would otherwise be
entitled to under the law of any relevant jurisdiction.



h)
The Executive hereby appoints the Company as his attorney in his name and on his
behalf to execute and sign such instruments and do all things as necessary and
generally to use the Executive's name for the purpose of giving to the Company
or its nominee the full benefit of the provisions of this clause 3 and a
certificate in writing signed by any Director or the Secretary of the Company
that any instrument or act falls within the authority hereby conferred, shall be
conclusive evidence that such is the case so far as any third party is
concerned.



4.    POST-TERMINATION RESTRICTIONS


In this clause 4.:




“Competitive Business” means such aspect of any international payments system
business in existence at the time of the termination of the Executive's
employment (including, without limitation, Visa, American Express, Discover,
JCB, Diners Club, Carte Blanche, and Proton), as is in competition with the
Restricted Business


"Restricted Business" means the business of the Company at the time of the
termination of the Executive's employment with which he was involved to a
material extent during the period of 12 months ending on the date of the
termination of the Executive's employment;


"Restricted Customer" means any firm, company or other person who, during the
period of 12 months ending on the date of the termination of the Executive's
employment, was a customer of or in the habit of dealing with the Company and
with whom the Executive had contact (or about whom the Executive became aware or
informed) in the course of the Executive's employment with the Company; and

4

--------------------------------------------------------------------------------






"Restricted Employee" means any person who, at the date of the termination of
the Executive's employment, was employed by the Company and who could materially
damage the interests of the Company if he became employed in any business
concern in competition with the Restricted Business and with whom the Executive
was personally involved to a material extent during the period of 12 months
ending on the date of the termination of the Executive's employment.


a)
The Executive will not, for a period of 6 months after the termination of his
employment, solicit or endeavour to entice away from the Company the business or
custom of a Restricted Customer directly or indirectly on behalf of any
Competitive Business.



b)
The Executive will not, for a period of 6 months after the termination of his
employment, provide goods or services to or otherwise have any business dealings
with any Restricted Customer directly or indirectly on behalf of any Competitive
Business.



c)
The Executive will not, for a period of 6 months after the termination of the
Executive's employment, offer employment to or otherwise endeavour to entice
away from the Company any Restricted Employee.



d)
The obligations imposed on the Executive by this clause 4 extend to the
Executive acting not only on his own account but also on behalf of any other
firm, company or other person and shall apply whether the Executive acts
directly or indirectly



e)
If the Company exercises its right to suspend the Executive's duties and powers
under clause 12 of the Contract of Employment during any period after notice of
termination of the Executive's employment has been given by the Company or the
Executive, the aggregate of the period of the suspension and the period after
the termination of the Executive's employment for which the covenant in this
paragraph applies will not exceed 6 months and, if the aggregate of the two
periods would exceed 6 months, the period after the termination of the
Executive's employment for which the covenant in this paragraph applies will be
reduced accordingly.




5

--------------------------------------------------------------------------------




IN WITNESS of which this deed has been executed and has been delivered on the
date which appears first on page 1.






EXECUTED as a deed by
)
 
 
 
)
 
 
MASTERCARD UK MANAGEMENT
 
 
 
SERVICES LIMITED
)
 
 
acting by
)
 
/s/ Susan Bonning
and
)
 
 
 
)
 
Susan Bonning
 
 
 
 
 
 
 
 
SIGNED as a deed by
)
 
 
 
)
 
/s/ Ann Cairns
in the presence of:
)
 
 
 
 
 
 
 
 
 
 
Witness' signature:
/s/ Vincent Verbiest    
 
 
Name:    
V. Verbiest
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






6